PER CURIAM.
In this matter, the Court of Appeals in an unpublished memorandum decision on June 6, 1974, held, for the reasons stated in the court’s opinion Hillock v. Bade, 22 Ariz.App. 46, 523 P.2d 97 (1974), that the action of the Pima County Assessor pursuant to a county, three-year, cyclical reevaluation plan was constitutional under Article 9, § 1, of the Arizona Constitution, A.R.S. We accepted review to examine into the question.
Our conclusions are in accord with those expressed by the Court of Appeals.
The memorandum decision is approved and judgment is ordered in favor of appellees, cross-appellants as directed therein.